UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file Number 811-07388 ­­ Value Line Emerging Opportunities Fund, Inc. (Exact name of registrant as specified in charter) 7 Times Square, 21st Floor, New York, N.Y. 10036 (Address of principal executive offices) (Zip Code) Registrant’s telephone number: 212-907-1900 Date of fiscal year end: March 31 Date of reporting period: September 30, 2012 Item I.Reports to Stockholders. A copy of the Semi-Annual Report to Stockholders for the period ended 9/30/12 is included with this Form. INVESTMENT ADVISER EULAV Asset Management 7 Times Square 21st Floor New York, NY 10036-6524 SEMI - ANNUAL REPORT September 30 , 2012 DISTRIBUTOR EULAV Securities LLC 7 Times Square 21st Floor New York, NY 10036-6524 CUSTODIAN BANK State Street Bank and Trust Co. Value Line Emerging Opportunities Fund, Inc. 225 Franklin Street Boston, MA 02110 SHAREHOLDER State Street Bank and Trust Co. SERVICING AGENT c/o BFDS P.O. Box 219729 Kansas City, MO 64121-9729 INDEPENDENT PricewaterhouseCoopers LLP REGISTERED PUBLIC 300 Madison Avenue ACCOUNTING FIRM New York, NY 10017 LEGAL COUNSEL Peter D. Lowenstein, Esq. 496 Valley Road Cos Cob, CT 06807-0272 DIRECTORS Mitchell E. Appel Joyce E. Heinzerling Francis C. Oakley David H. Porter Paul Craig Roberts Nancy-Beth Sheerr Daniel S. Vandivort OFFICERS Mitchell E. Appel President Michael J. Wagner Chief Compliance Officer Emily D. Washington Treasurer and Secretary This unaudited report is issued for information to shareholders. It is not authorized for distribution to prospective investors unless preceded or accompanied by a currently effective prospectus of the Fund (obtainable from the Distributor). #00088204 Value Line Emerging Opportunities Fund, Inc. To Our Value Line Emerging To Our Shareholders (unaudited): Enclosed is your semi-annual report for the six months ended September 30, 2012. We encourage you to carefully review this report, which includes economic observations, your Fund’s performance data and highlights, schedule of investments, and financial statements. The Value Line Emerging Opportunities Fund (the “Fund”) earned a total return of 2.01% for the six-month period. That compared with a total return of 1.60% for the Russell 2000 Index, a benchmark of small-capitalization stocks. Versus the benchmark, the Fund benefited particularly from superior stock selection in the Information Technology sector, led by holdings Ultimate Software, Concur Technologies and Ansys Inc. Our disciplined investment strategy has served your Fund well. We focus on higher-quality stocks, those that represent financially strong companies with solid records of consistent growth in both earnings and stock price, built upon enviable stables of proprietary products.At the same time, we limit trading costs by sticking with these proven winners for as long as merited by their performance. Annual portfolio turnover has averaged a moderate 15% over the past five years. For every holding, however, we closely monitor quarterly earnings reports and relative stock price momentum for any signs of sub-par performance. We will not hesitate to sell when a leader transforms into a laggard, prompting the replacement of the issue in the portfolio with a company that shows superior operating and stock price momentum. The Fund is well diversified with about 150 stockholdings across a wide variety of industries. We generally invest less than 1/2 of 1% of assets in any new holding, though successful investments can then grow to well over 1% of assets. We believe our time-tested discipline will continue to serve your Fund well. At the helm is the same portfolio manager who has piloted the Fund since 1998. Thank you for your continued confidence in us. Sincerely /s/ Mitchell Appel Mitchell Appel, President /s/ Stephen E. Grant Stephen E. Grant, Portfolio Manager Past performance does not guarantee future results. Investment return and principal value of an investment can fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost; and that current performance may be lower or higher than the performance data quoted. Investors should carefully consider the investment objectives, risks, charges and expense of a fund. This and other important information about a fund is contained in the fund’s prospectus. A copy of our fund’s prospectus can be obtained free of charge by going to our website at www.vlfunds.com or calling 800.243.2729. The Russell 2000 Index is representative of the smaller capitalization stocks traded in the United States. This is an unmanaged index and does not reflect charges, expenses, or taxes, so it is not possible to invest in this Index. 2 Value Line Emerging Opportunities Fund, Inc. Opportunities Fund Shareholders Economic Highlights (unaudited) The U.S. stock market has displayed remarkable strength this year with the S&P 500 returning 16.44% through September 30, 2012. The resilience of the market was evident as it posted positive returns despite some strong headwinds, including a weakening outlook for global economic growth. Several members of the European Union continued to face a serious debt crisis including Greece, Portugal, Italy, and Spain. Tough austerity measures have been implemented but it is still unclear as to the timetable for the resolution of the debt crisis most severely affecting southern Europe. At home, GDP grew 2.2% for the first quarter of the year, slowing to 1.3% for the second quarter, changing course to rise 2% in the third quarter. The acceleration in GDP growth in the third quarter was broad-based with increases in consumer and federal government spending as well as a pickup in residential housing investment. Job growth remained tame in September, with 144,000 new jobs created in the month. However, this was enough to push the unemployment rate down to 7.8%, the first time it has been below 8% in 44 months. It is also markedly better than the end of last year when the unemployment rate stood at 8.5%. Consumer confidence rose from August to September to 78.3 from 74.3. This is the highest reading for the consumer sentiment index in four months. Consumers reported some small gains in their financial situation through a reduction of debt levels and an increase in their assets, mainly due to rising stock prices and home values. Consumers also expect stronger job growth in the year ahead. The increasingly confident consumer sector led to increased spending from cars to iPhones, and with a 1.1% advance following a 1.2% increase in August, resulted in the best 2-month period since late 2010. It is critical for the growth of the domestic economy that consumers continue to spend as they account for 70% of economic activity. News on the housing market recovery was mixed in September. The construction of new homes was up 15%, the fastest rate in four years. However, existing home sales slipped a bit and mortgage delinquency and foreclosure rates edged up. Despite these numbers, consumers are showing increasing faith in the housing recovery, with just 11 percent of Americans expecting further declines in their homes’ values. U.S. Treasury bond prices continued to defy those investors expecting a weakened performance after the U.S. government’s loss of its AAA rating last year from the Standard and Poor’s rating agency. The other major rating agencies, Moody’s and Fitch, maintained their AAA ratings for U.S. government debt. Many investors were drawn to the relative safety of U.S. Treasury bonds amidst the uncertainty of world economic events, keeping the 30-year U.S. Treasury yield range bound at the relatively low yield of 2.80%. 3 Value Line Emerging Opportunities Fund, Inc. FUND EXPENSES (unaudited): Example As a shareholder of the Fund, you incur ongoing costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (April 1, 2012 through September 30, 2012). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs would have been higher. Beginning account value 4/1/12 Ending account value 9/30/12 Expenses paid during period 4/1/12 thru 9/30/12* Actual $ $ $ Hypothetical (5% return before expenses) . $ $ $ * Expenses are equal to the Fund’s annualized expense ratio of 1.25% multiplied by the average account value over the period, multiplied by 183/365 to reflect the one-half year period. This expense ratio may differ from the expense ratio shown in the Financial Highlights. 4 Value Line Emerging Opportunities Fund, Inc. Portfolio Highlights at September 30, 2012 (unaudited) Ten Largest Holdings Issue Shares Value Percentage of Net Assets SBA Communications Corp. Class A $ 2.0% Middleby Corp. (The) 1.8% AptarGroup, Inc. 1.8% ANSYS, Inc. 1.7% South Jersey Industries, Inc. 1.7% Waste Connections, Inc. 1.7% Stifel Financial Corp. 1.6% Lennox International, Inc. 1.6% Arch Capital Group Ltd. 1.6% NewMarket Corp. 1.5% Asset Allocation – Percentage of Net Assets Equity Sector Weightings – Percentage of Total Investment Securities* * Sector weightings exclude short-term investments. 5 Value Line Emerging Opportunities Fund, Inc. Schedule of Investments (unaudited) September 30, 2012 Shares Value COMMON STOCKS (93.4%) CONSUMER DISCRETIONARY (11.9%) Arbitron, Inc. $ Brinker International, Inc. Buckle, Inc. (The) (1) Buffalo Wild Wings, Inc. * Crocs, Inc. * Ctrip.com International Ltd. ADR * (1) Domino’s Pizza, Inc. DSW, Inc. Class A Genesco, Inc. * Hanesbrands, Inc. * John Wiley & Sons, Inc. Class A Life Time Fitness, Inc. * (1) LKQ Corp. * Monro Muffler Brake, Inc. (1) O’Reilly Automotive, Inc. * Peet’s Coffee & Tea, Inc. * (1) Penn National Gaming, Inc. * Pool Corp. Signet Jewelers Ltd. (1) Warnaco Group, Inc. (The) * Wolverine World Wide, Inc. CONSUMER STAPLES (4.0%) B&G Foods, Inc. Boston Beer Co., Inc. (The) Class A * (1) Casey’s General Stores, Inc. Church & Dwight Co., Inc. Flowers Foods, Inc. Harris Teeter Supermarkets, Inc. ENERGY (1.4%) Atwood Oceanics, Inc. * Core Laboratories N.V. Hornbeck Offshore Services, Inc. * World Fuel Services Corp. Shares Value FINANCIALS (7.9%) Allied World Assurance Co. Holdings AG $ Amtrust Financial Services, Inc. (1) Arch Capital Group Ltd. * Equity Lifestyle Properties, Inc. REIT Equity One, Inc. REIT EZCORP, Inc. Class A * First Cash Financial Services, Inc. * First Financial Bankshares, Inc. (1) ProAssurance Corp. Prosperity Bancshares, Inc. RLI Corp. Stifel Financial Corp. * HEALTH CARE (6.2%) Akorn, Inc. * Alexion Pharmaceuticals, Inc. * Catamaran Corp. * Computer Programs & Systems, Inc. Henry Schein, Inc. * HMS Holdings Corp. * IDEXX Laboratories, Inc. * Mednax, Inc. * MWI Veterinary Supply, Inc. * Orthofix International N.V. * Owens & Minor, Inc. STERIS Corp. Techne Corp. Volcano Corp. * WellCare Health Plans, Inc. * INDUSTRIALS (33.9%) Acacia Research - Acacia Technologies * Actuant Corp. Class A Acuity Brands, Inc. Advisory Board Co. (The) * AMETEK, Inc. See Notes to Financial Statements. 6 Value Line Emerging Opportunities Fund, Inc. September 30, 2012 Shares Value Applied Industrial Technologies, Inc. $ Atlas Air Worldwide Holdings, Inc. * AZZ, Inc. Carlisle Companies, Inc. Chart Industries, Inc. * Chicago Bridge & Iron Co. N.V. CLARCOR, Inc. Clean Harbors, Inc. * Colfax Corp. * Copa Holdings S.A. Class A Copart, Inc. * Dun & Bradstreet Corp. (The) EnerSys * EnPro Industries, Inc. * Esterline Technologies Corp. * Gardner Denver, Inc. Genesee & Wyoming, Inc. Class A * Graco, Inc. Healthcare Services Group, Inc. HEICO Corp. HUB Group, Inc. Class A * IDEX Corp. IHS, Inc. Class A * II-VI, Inc. * ITT Corp. Kansas City Southern Kirby Corp. * Lennox International, Inc. Lincoln Electric Holdings, Inc. Macquarie Infrastructure Co. LLC Middleby Corp. (The) * Nordson Corp. Portfolio Recovery Associates, Inc. * RBC Bearings, Inc. * Rollins, Inc. Roper Industries, Inc. Rush Enterprises, Inc. Class A * Stericycle, Inc. * Teledyne Technologies, Inc. * Textainer Group Holdings Ltd. (1) Shares Value Toro Co. (The) $ Towers Watson & Co. Class A Valmont Industries, Inc. Wabtec Corp. Waste Connections, Inc. Woodward Inc. INFORMATION TECHNOLOGY (11.7%) Advent Software, Inc. * Anixter International, Inc. ANSYS, Inc. * Blackbaud, Inc. Cardtronics, Inc. * Coherent, Inc. * CommVault Systems, Inc. * Concur Technologies, Inc. * Equinix, Inc. * Heartland Payment Systems, Inc. Informatica Corp. * j2 Global, Inc. (1) Liquidity Services, Inc. * MICROS Systems, Inc. * NCR Corp. * Netgear, Inc. * NetSuite, Inc. * Salesforce.com, Inc. * Solera Holdings, Inc. Synchronoss Technologies, Inc. * Trimble Navigation Ltd. * Ultimate Software Group, Inc. (The) * WEX, Inc. * MATERIALS (8.8%) AptarGroup, Inc. Cytec Industries, Inc. Greif, Inc. Class A KapStone Paper and Packaging Corp. * (1) LSB Industries, Inc. * NewMarket Corp. See Notes to Financial Statements. 7 Value Line Emerging Opportunities Fund, Inc. Schedule of Investments (unaudited) Shares Value Packaging Corp. of America $ Reliance Steel & Aluminum Co. Rockwood Holdings, Inc. Scotts Miracle-Gro Co. (The) Class A (1) Sigma-Aldrich Corp. Silgan Holdings, Inc. TPC Group, Inc. * TELECOMMUNICATION SERVICES (2.0%) SBA Communications Corp. Class A * UTILITIES (5.6%) Atmos Energy Corp. Cia de Saneamento Basico do Estado de Sao Paulo ADR Cleco Corp. El Paso Electric Co. ITC Holdings Corp. Northwest Natural Gas Co. NorthWestern Corp. Questar Corp. South Jersey Industries, Inc. Southwest Gas Corp. TOTAL COMMON STOCKS (Cost $172,568,773) (93.4%) Principal Amount Value SHORT-TERM INVESTMENTS (10.0%) REPURCHASE AGREEMENTS (7.1%) $ With Morgan Stanley, 0.19%, dated 09/28/12, due 10/01/12, delivery value $20,000,317 (collateralized by $19,570,000 U.S. Treasury Notes 2.375% due 09/30/14, with a value of $20,406,060) Principal Amount Value INVESTMENTS OF CASH COLLATERAL FOR SECURITIES ON LOAN (2.9%) REPURCHASE AGREEMENTS (2.9%) $ Joint Repurchase Agreement with Morgan Stanley, 0.20%, dated 09/28/12, due 10/01/12, delivery value $2,680,324 (collateralized by $2,733,893 U.S. Treasury Inflation Indexed Bonds 2.375% due 01/15/25, with a value of $2,724,200) $ Joint Repurchase Agreement with Barclays, 0.20%, dated 09/28/12, due 10/01/12, delivery value $2,680,324 (collateralized by $2,733,889 U.S. Treasury Inflation Indexed Notes 1.875% due 07/15/13, with a value of $2,723,777) Joint Repurchase Agreement with Credit Suisse First Boston, 0.23%, dated 09/28/12, due 10/01/12, delivery value $2,680,330 (collateralized by $2,734,398 U.S. Treasury Note 1.375% due 11/30/15, with a value of $2,722,501) TOTAL INVESTMENTS OF CASH COLLATERAL FOR SECURITIES ON LOAN (Cost $8,040,837) (2.9%) TOTAL SHORT-TERM INVESTMENTS (10.0%) (Cost $28,040,837) TOTAL INVESTMENT SECURITIES (103.4%) (Cost $200,609,610) See Notes to Financial Statements. 8 Value Line Emerging Opportunities Fund, Inc. September 30, 2012 Value EXCESS OF LIABILITIES OVER CASH AND OTHER ASSETS (-3.4%) ) NET ASSETS (100%) $ NET ASSET VALUE OFFERING AND REDEMPTION PRICE, PER OUTSTANDING SHARE ($281,213,840 ÷ 7,396,600 shares outstanding) $ A portion or all of the security was held on loan. As of September 30, 2012, the market value (including accrued interest) of the securities on loan was $7,999,380. * Non-income producing. ADR American Depositary Receipt. REIT Real Estate Investment Trust. See Notes to Financial Statements. 9 Value Line Emerging Opportunities Fund, Inc. Statement of Assets and Liabilities at September 30, 2012 (unaudited) Assets: Investment securities, at value (Cost - $180,609,610) (securities on loan, at value, $7,999,380)* $ Repurchase agreement (Cost - $20,000,000) Cash Receivable for securities sold Interest and dividends receivable Prepaid expenses Receivable for capital shares sold Receivable for securities lending income Other Total Assets Liabilities: Payable upon return of securities on loan Payable for securities purchased Payable for capital shares redeemed Accrued expenses: Advisory fee Service and distribution plan fees Director’s fees and expenses Other Total Liabilities Net Assets $ Net assets consist of: Capital stock, at $0.001 par value (authorized 300,000,000, outstanding7,396,600 shares) $ Additional paid-in capital Accumulated net investment loss ) Accumulated net realized gain on investments Net unrealized appreciation of investments Net Assets $ Net Asset Value, Offering and Redemption Price per Outstanding Share ($281,213,840 ÷ 7,396,600 shares outstanding) $ Statement of Operations for the Six Months Ended September 30, 2012 (unaudited) Investment Income: Dividends (net of foreign withholding tax of $3,846) $ Securities lending income Interest Total Income Expenses: Advisory fee Service and distribution plan fees Transfer agent fees Auditing and legal fees Printing and postage Custodian fees Director’s fees and expenses Registration and filing fees Insurance Other Total Expenses Before Custody Credits Less: Custody Credits ) Net Expenses Net Investment Loss ) Net Realized and Unrealized Gain/(Loss) on Investments: Net Realized Gain Change in Net Unrealized Appreciation/ (Depreciation) ) Net Realized Gain and Change in Net Unrealized Appreciation/ (Depreciation) on Investments Net Increase in Net Assets from Operations $ * The market value of securities on loan includes accrued interest. See Notes to Financial Statements. 10 Value Line Emerging Opportunities Fund, Inc. Statement of Changes in Net Assets for the Six Months Ended September 30, 2012 (unaudited) and for the Year Ended March 31, 2012 Six Months Ended September 30, 2012 (unaudited) Year Ended March 31, 2012 Operations: Net investment loss $ ) $ ) Net realized gain on investments Change in net unrealized appreciation/(depreciation) (7,502,647 ) (40,253,317 ) Net increase in net assets from operations Capital Share Transactions: Proceeds from sale of shares Cost of shares redeemed (30,393,713 ) (71,463,252 ) Net decrease in net assets from capital share transactions (21,078,880 ) (47,890,430 ) Total Decrease in Net Assets (15,625,035 ) (24,972,820 ) Net Assets: Beginning of period End of period $ $ Accumulated net investment loss, at end of period $ ) $ ) See Notes to Financial Statements. 11 Value Line Emerging Opportunities Fund, Inc. Notes to Financial Statements (unaudited) 1.Significant Accounting Policies Value Line Emerging Opportunities Fund, Inc., (the “Fund”) is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company whose primary investment objective is long-term growth of capital. The following significant accounting policies are in conformity with generally accepted accounting principles for investment companies. Such policies are consistently followed by the Fund in the preparation of its financial statements. Generally accepted accounting principles require management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements. Actual results may differ from those estimates and such differences could be material. (A)Security Valuation: Securities listed on a securities exchange are valued at the closing sales prices on the date as of which the net asset value is being determined. Securities traded on the NASDAQ Stock Market are valued at the NASDAQ Official Closing Price. In the absence of closing sales prices for such securities and for securities traded in the over-the-counter market, the security is valued at the midpoint between the latest available and representative asked and bid prices. Short-term instruments with maturities of 60 days or less at the date of purchase are valued at amortized cost, which approximates market value. Short-term instruments with maturities greater than 60 days at the date of purchase are valued at the midpoint between the latest available and representative asked and bid prices, and commencing 60 days prior to maturity such securities are valued at amortized cost. Securities for which market quotations are not readily available or that are not readily marketable and all other assets of the Fund are valued at fair value as the Board of Directors may determine in good faith. In addition, the Fund may use the fair value of a security when the closing market price on the primary exchange where the security is traded no longer accurately reflects the value of a security due to factors affecting one or more relevant securities markets or the specific issuer. (B)Fair Value Measurements: The Fund follows fair valuation accounting standards (FASB ASC 820-10) which establish a definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion of changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 – Inputs that reflect unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access at the measurement date; ● Level 2 – Inputs other than quoted prices that are observable for the asset or liability either directly or indirectly, including inputs in markets that are not considered to be active; ● Level 3 – Inputs that are unobservable. Transfers between investment levels may occur as the markets fluctuate and/or the availability of data used in an investment’s valuation changes. The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table summarizes the inputs used to value the Fund’s investments in securities as of September 30, 2012: Investments in Securities: Level 1 Level 2 Level 3 Total Assets Common Stocks $ $
